IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-77,246-14


                        IN RE DRAKE LAFAYETTE WILLIS, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. W08-24020-T (A) IN THE 283RD DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 283rd District Court of Dallas County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       This same issue was raised in a prior mandamus application (WR-77,246-11), which was

abated for the trial court to address in 2015. After appointing counsel and holding an evidentiary

hearing on December 16, 2015, the trial court determined that an application was filed in Dallas

County on April 4, 2013, but the District Clerk had misplaced it. Relator provided a copy of the
                                                                                                      2

application that the district clerk had previously file-stamped and returned to him, and the trial court

indicated that the habeas application would be filed. The trial court stated in findings, dated

December 18, 2015, as follows:

        It is clear to the trial court that the April 4, 2013 amended application for writ of

        habeas corpus was misplaced and not presented to the court for consideration.

        Therefore, the trial court will present the April 4, 2013 amended writ to the Dallas

        County District Clerk for be filed stamped as a new filing as a “C” writ in this case.

Although a “C” writ for this cause was received by this Court on January 14, 2019 (WR-77,246-13),

that application was file stamped in the trial court on October 10, 2018, and not April 4, 2013, and

it is different than the copy of the April 4, 2013 filing that Applicant had provided. Applicant now

complains that the April 4, 2013 habeas application was never forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response and indicate whether the April 4, 2013 habeas application has

been forwarded to this Court, and if not, the District Clerk shall forward the April 4, 2013 habeas

application to this Court. This application for leave to file a writ of mandamus shall be held in

abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: March 13, 2019
Do not publish